PER CURIAM.
The bill in this case is one to cancel deeds of real estate sold to pay debts of complainant which were an admitted charge upon the lands conveyed, and it is without equity, in that complainant does not even offer to restore the large sums of money paid out for its benefit in satisfaction of such admitted legal charges. Under the evidence, Matthews is an innocent purchaser, and is entitled to protection in a court of equity. Greeson, although fully acquainted with the trust relations of Robertson, was a creditor of the complainant, and in all his dealings with the complainant and Trustee Robertson appears to have acted at arm’s length.
The charges in the bill against Robertson for violation of trust, conspiracy for the purpose of making money, and bad faith are wholly unsustained by the evidence, which, on the contrary, shows that Robertson, as trustee, dealt with his trust fairly and honestly.
The decree of the Circuit Court is affirmed.